                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON

UNITED STATES OF AMERICA,                           CRIMINAL NO. 5:18-29-KKC-HAI-1

      Plaintiff,


V.                                                        OPINION AND ORDER


ROYAL ELCOTT WILLIAMS,

      Defendant.



                                            *** *** ***

       This matter is before the Court on Defendant’s motion to vacate, set aside, or correct

a sentence; the magistrate judge’s recommendation that the Court deny the motion;

Defendant’s objection to that recommendation; and Defendant’s amended motion to vacate,

set aside, or correct a sentence. For the reasons stated below, the Court adopts the

magistrate judge’s recommendation and denies both the original and amended motions to

vacate, set aside, or correct a sentence.

       On April 17, 2018, Defendant Royal Elcott Williams pleaded guilty to possession

with intent to distribute 500 grams or more of cocaine. (DE 25; DE 28 at 1.) On September

27, 2018, Defendant was sentenced to 66 months imprisonment, with four years of

supervised release to follow. (DE 49; DE 50.) On August 6, 2019, Defendant filed a motion

under 28 U.S.C. § 2255 to vacate, set aside, or correct a sentence. (DE 67.) The magistrate

judge issued a report and recommendation on the motion on August 12, 2019. (DE 69.)

       Defendant’s original § 2255 motion raises essentially one ground: that United States

v. Davis, 139 S. Ct. 2319 (2019) entitles him to a reduction in his sentence. (DE 67 at 4.)



                                                1
The magistrate judge construed Defendant’s argument as both a claim for ineffective

assistance of counsel, and as a claim premised on some other ground. (DE 69.) Under the

first interpretation, the magistrate judge recommended that Defendant’s claim fail, since

the statute at issue in Davis did not apply to Defendant’s case. (DE 69 at 4-5.) Under the

second interpretation, the magistrate judge also recommended that Defendant’s claim fail

because, the extent to which Defendant was claiming error by the Court, his plea

agreement included a waiver of any habeas claims not premised on ineffective assistance of

counsel. (DE 69 at 5-6.)

       The Court agrees with the magistrate judge’s analysis and finds that nothing in

Defendant’s objections, or in his amended § 2255 motion, would compel a different result. In

particular, and as the magistrate judge highlighted in the report and recommendation,

“Williams does not specifically allege any wrongdoing by his attorney which would give rise

to an ineffective assistance of counsel claim,” which requires him to “prove both deficient

performance and prejudice.” (DE 69 at 3-4.) Defendant’s argument in his amended motion –

that he believes that he is entitled to relief under the “safety valve” provision in § 5C1.2 of

the United States Sentencing Guidelines (DE 70 at 5, DE 70-1 at 4-5) – does not satisfy that

standard.

       Accordingly, the Court hereby ORDERS that:

       1) the Report & Recommendation (DE 69) is ADOPTED as the Court’s opinion as to

       Defendant’s original motion to vacate, set aside, or correct a sentence (DE 67);

       2) Defendant’s original motion to vacate, set aside, or correct a sentence (DE 67) is

       DENIED with prejudice;

       3) Defendant’s amended motion to vacate, set aside, or correct a sentence (DE 70) is

       DENIED with prejudice; and



                                               2
4) a certificate of appealability is DENIED as to all issues, should Defendant request

a certificate of appealability.

       Dated March 10, 2020




                                      3
